Citation Nr: 1826347	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2011 VA audiological examination is inadequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner supported her opinion that it is less likely than not that the Veteran's hearing loss occurred during service by merely stating that the Veteran's hearing thresholds were "well within the range of normal on hearing tests and separation physical form."  Since the March 2011 VA examiner's opinion was not supported by a sufficient rationale, the Board finds that the opinion is inadequate and a remand is warranted to obtain a supplemental VA opinion.  

Additionally, given that the March 2011 VA examiner found that the Veteran's tinnitus is secondary to his hearing loss, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the remanded claim for service connection for hearing loss.  Hence, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion from the March 2011 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion should the Veteran be afforded a new VA examination for his hearing loss and tinnitus.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hearing loss and/or tinnitus is etiologically related to his active duty service.  

A complete rationale for any opinion expressed must be provided.   If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

2.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




